Citation Nr: 1727633	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  09-38 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a total disability rating based upon employability (TDIU). 


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 2002 to April 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In June 2012, the Board found that the Veteran's record raised the issue of TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the Board remanded and directed the Agency of Original Jurisdiction (AOJ) to: (1) provide the Veteran a VA Form 21-8940 to file a formal claim for TDIU; (2) schedule the Veteran for a VA examination to obtain an opinion regarding TDIU; and (3) adjudicate TDIU.

In September 2014, the Board found that the AOJ did not substantially comply with its June 2012 directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Because the Veteran did not respond to a July 2012 letter, which described the evidence needed to support a TDIU claim and asked him to complete the enclosed VA Form 21-8940, the AOJ issued a Supplemental Statement of the Case (SSOC) without scheduling/performing the requested VA examination.  The Board found that the VA examination was not contingent on the Veteran's response and remanded, directing the AOJ to: (1) attempt to verify the Veteran's current mailing address and document all attempts; and (2) schedule the Veteran for a VA examination regarding TDIU.  For the reasons discussed below, the Board finds that the AOJ still failed to substantially comply with June 2012 and September 2014 remand directives.  Id.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

While additional delay is regrettable, the Board finds that another remand is required to fairly decide the Veteran's claim.

As discussed above, the June 2012 Board remand directed the AOJ to: (1) provide the Veteran a VA Form 21-8940 to file a formal claim for TDIU; (2) schedule the Veteran for a VA examination to obtain an opinion regarding TDIU; and (3) adjudicate TDIU.  Further, the September 2014 Board remand directed the AOJ to: (1) attempt to verify the Veteran's current mailing address and document all attempts; and (2) schedule the Veteran for a VA examination regarding TDIU.  The Board finds that the AOJ still failed to substantially comply with June 2012 and September 2014 remand directives because: (1) the record lacks any attempted verification of the Veteran's address post-September 2014 Board remand; and (2) the AOJ obtained TDIU opinions for only two of the service-connected disabilities (thoracolumbar and cervical spine).  See Stegall, 11 Vet. App. at 271.  The Board highlights that the AOJ: (1) continued to send mail to the Veteran at multiple address, without verification, even despite mail being returned as undeliverable; and (2) did not obtain TDIU opinions for the other service-connected conditions (thoracic spine disability, radiculopathy, and posttraumatic stress disorder [PTSD]).  As such, additional development is required. 

Additionally, the Board notes that the Veteran is currently service connected for: (a) PTSD, with major depressive disorder and alcohol and cannabis abuse in early full remission, at 70 percent disabling (from September 20, 2006); (b) right upper extremity radiculopathy at 40 percent disabling (from July 14, 2016); (c) left upper extremity radiculopathy at 30 percent disabling (from July 14, 2016); (d) cervical strain, to include degenerative disc disease and facet arthrosis and cervical canal stenosis, at 20 percent disabling (from July 14, 2016); (e) right lower extremity radiculopathy at 20 percent disabling (from July 14, 2016); (f) left lower extremity radiculopathy at 20 percent disabling (from July 14, 2016); and (g) thoracic strain, to include multilevel discogenic disease, at 10 percent disabling (from April 6, 2006).  See March 2017 codesheet.  

The Veteran's service-connected disabilities combined to a: (a) 10 percent rating from April 6, 2006; (b) 70 percent rating from September 20, 2006; and (c) 100 percent rating from July 14, 2016 (bilateral factor of 7.3 percent for bilateral upper and bilateral lower radiculopathies).  See March 2017 codesheet.  As such, the Veteran met the schedular criteria for consideration of TDIU effective September 20, 2006.  See 38 C.F.R. § 4.16(a).  

The Veteran's service-connected, thoracolumbar and cervical spine disabilities were assessed as resulting in a functional impairment of being able to perform only sedentary work as tolerated.  See September 2016 VA medical opinion.  The Veteran's service-connected psychiatric disability was assessed as resulting in deficiencies in most of the following areas: work, school, family relations, judgement, thinking, and mood.  See October 2008 VA examination; June 2012 Board decision.  Specifically, this disability was manifested by: intermittent suicidal ideation, near-continuous depression, impaired impulse control, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  Id.  However, the Board notes that the Veteran's post-April 2008 treatment and vocational rehabilitation records may suggest that some of the Veteran's physical and/or mental symptoms may have improved since the last assessments of functional limitation.  

Specifically, treatment and vocational rehabilitation records dated from September 2006 to April 2008 document the Veteran's highest education level as a high school graduate as well as his many unsuccessful attempts to maintain even menial jobs or those in sheltered work environments.  See September 2006 treatment record (unemployed after numerous jobs since discharge); October 2006 treatment record (obtained restaurant job); December 2006 treatment record (left a dishwasher job because of spine pain); May 2007 treatment record (left restaurant job because of back pain); August 2007 treatment record (unemployed); February 2008 treatment record (unemployed and had unsuccessfully attempted to maintain a formal job since discharge); another February 2008 treatment record (unable to maintain job through VA compensated work therapy program); March 2008 treatment record (set long-term goal of finding a steady job or being in school/training); April 2008 treatment record (unemployed and had been fired from many jobs due to concentration problems).

However, post-April 2008 treatment and vocational rehabilitation records may suggest that some of the functional limitations caused by the Veteran's service-connected, physical and/or psychiatric disabilities may have improved.  For example, a June 2008 vocational record documented the Veteran seeking a housekeeping job and exploring educational options.  An October 2014 assessment documented the Veteran's employment as a drywall installer, satisfaction with his employment, and endeavor as a full-time college student, studying psychology.  During this encounter, the Veteran also identified his strengths as: open minded, friendly, creative, good listener, quick learner, determined, strong personal or spiritual values, independent, organized, assertive, hard worker, and good health.  Similarly, the Veteran identified his abilities as: basic ability to read and write, computer knowledge and skills, ability to work effectively with other people, knowledge or tools to help manage emotions, job skills, education/training, and leisure skills. 

Additionally, a May 2016 vocational record noted that the Veteran was unemployed (with his last job being a drywall installer from October 2014 to March 2016), but had just received a Bachelor's of Science degree in psychology.  A June 2016 vocational record described how the Veteran was actively searching for a job, including requesting college transcripts, updating a resume, scanning/uploading materials, and performing searches on websites.  Another June 2016 vocational record noted that the Veteran would start a Master's degree in psychology in September 2016.

During the most recent VA neck and back examinations in September 2016, the examiner noted that the Veteran had been participating in a VA compensated work therapy program for approximately the last 6 months.  The Veteran stated that he had not missed work, but that he experienced pain when pushing patients in wheelchairs.  This examiner stated that the Veteran had to stop attending graduate school because of the severity of his neck and back pain.  The examiner also stated that the Veteran would not even be able to hold a solely sedentary job.  The examiner further explained that the Veteran was pending a December 2016 neck surgery and that, if he were to work, he could only perform a sedentary job as tolerated.

Finally, a March 2017 treatment record verified that the Veteran graduated from a college-level psychology program in Spring 2016.  During this encounter, the Veteran reported that he had a job working basic construction with his cousin, but found it too painful (even though it was without heavy lifting).  The Veteran also reported that he had not worked since a job-related (construction) lower back injury in December 2013 or January 2014.

Based on the aforementioned, post-April 2008 treatment and vocational rehabilitation records, the Board finds that it lacks sufficient evidence to make a decision on the issue herein and that further development is required.  Specifically, the Board is unclear whether the Veteran's physical, functional limitations decreased as a result of the December 2016 neck surgery that was still pending during the last VA examination/opinion.  The Board is also unclear, based on the Veteran's academic advancement, whether his mental, functional limitations have decreased since his last VA psychiatric examination in October 2008.  Lastly, the Board is unclear whether the functional limitations presented by the Veteran's other service-connected disabilities (thoracolumbar spine disability, thoracic spine disability, and radiculopathies) fluctuated after the neck surgery.  As such, clarification through further development is required. 

Accordingly, the case is REMANDED for the following action:

1.  Seek to clarify and update the Veteran's current address, as recent mail was marked undeliverable.  All attempts, even if unsuccessful, must be documented in the claims file.  

Seek to clarify whether the Veteran received past correspondences, as many were mailed to multiple addresses, without documented changes of address.  Re-mail unreceived correspondences.  

Seek to clarify whether the Veteran returned to graduate school (since the neck surgery hiatus reported in the September 2016 examination) and/or obtained employment (since the construction job reported in the March 2017 treatment record). 

See remand body for further discussion of deficiencies. 

2.  Obtain addendum opinions from appropriate medical professionals regarding all of the following: 

(a)  the manifestations, level of severity, and functional impact of the Veteran's service-connected acquired psychiatric disorder; 

(b)  the manifestations, level of severity, and functional impact of the Veteran's service-connected radiculopathies (bilateral upper extremities and bilateral lower extremities);

(c)  the manifestations, level of severity, and functional impact of the Veteran's service-connected thoracolumbar spine disability;

(d)  the manifestations, level of severity, and functional impact of the Veteran's service-connected cervical spine disability; and 

(e)  the manifestations, level of severity, and functional impact of the Veteran's service-connected thoracic spine disability.

The appropriate medical professionals: 

(a)  must address whether any of the above-requested manifestations, levels of severity, and/or functional impacts have fluctuated throughout the appeal period; 

(b)  must include detailed rationale for all opinions; and

(c)  have discretion in determining whether another in-person examination of the Veteran is necessary to provide the requested opinions.

See remand body for further discussion of deficiencies. 

Regarding readjudication, the AOJ is advised not to deny the claim solely based on the absence of a completed VA Form 21-8940.

The AOJ is also advised that this is the third Board remand and two of which contained Stegall violations.  See Stegall, 11 Vet. App. at 271.  Expeditious treatment and substantial compliance with remand directives are required.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

